DETAILED ACTION
This office action is in response to Preliminary Amendment filed on Aug. 23, 2021.
Claims 1-20 have been cancelled.
Claim 21 is pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,099,823 B2
The following table shows the reason for rejection.  The claimed features which are underscored in the instant application are reciting in the U.S. Patent No. 11,099,823 B2.
Instant Application No. 17/408,693
U.S. Patent No. 11,099,823 B2
Claim 1. A method for automatically transforming reporting schema, comprising: identifying, by an analyzer executed by a processor of a client device, an application of a source installation configured to process a first one or more objects of the source installation; determining, by the analyzer, that the first one or more objects are modified during transformation of the source installation to a target installation; generating, by the analyzer, a mapping between the first one or more objects of the source installation to a second one or more objects of the target installation, responsive to the determination, by: identifying an element common to a first data source of the source installation and a second data source, different from the first data source, of the target installation, and determining that the first data source should be mapped to the second data source responsive to the identification of the common element; generating a transformation script comprising an identification of an object of the source installation and a corresponding object of the target installation and a join or association command, according to the generated mapping; and modifying a schema of the application, by a transformer executed by the processor of the client device executing the transformation script, according to the generated mapping, wherein: the object of the source installation and the object of the target installation are different objects; the object of the source installation comprises a field of a first table; and the object of the target installation comprises a field of a different second table.
Claim 1. A method for automatically transforming reporting schema, comprising: identifying, by a processor of a client device, an application of a source installation configured to process a first one or more objects of the source installation; determining, by the processor, that the first one or more objects are modified during transformation of the source installation to a target installation; generating, by the processor, a mapping between the first one or more objects of the source installation to a second one or more objects of the target installation, responsive to the determination; generating a transformation script comprising an identification of an object of the source installation and a corresponding object of the target installation, different from the object of the source installation, and a join or association command indicating to join or associate the identified object of the source installation and the corresponding object of the target installation, according to the generated mapping; and modifying a schema of the application according to the transformation script, by the processor of the client device, according to the generated mapping.





Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Gass et al. (US Patent No. 11,099,823 B2 hereinafter “Gass”) and in view of Gass et al. (US Patent No. 10,089,103 B2 hereinafter “Gass A”)
Gass do not disclose
identifying an element common to a first data source of the source installation and a second data source; the object of the source installation comprises a field of a first table; and the object of the target installation comprises a field of a different second table.
But Gass A discloses
identifying an element common to a first data source of the source installation and a second data source (claim 1 discloses “identifying an element common to a first data source of the source installation and a second data source”), and determining that the first data source should be mapped to the second data source responsive to the identification of the common element (claim 1 further discloses “determining that the first data source should be mapped to the second data source responsive to the identification of the common element”)
the object of the source installation comprises a field of a first table; and the object of the target installation comprises a field of a different second table (col.26 line 55-61“During upgrade 410 of a source installation to a target installation, in many instances, tables 402 may be split, merged, joined, coalesced, concatenated, or otherwise modified. Accordingly, fields 404 in these modified tables 402′ may also be modified, such as merged fields that merge, coalesce, or combine corresponding records from different tables; fields renamed to comply with target installation”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Gass with the teaching of Gass A to include identifying an element common to a first data source of the source installation and a second data source; the object of the source installation comprises a field of a first table; and the object of the target installation comprises a field of a different second table in order to provide a method for automatically transforming reporting and view database schema during upgrading of a system from a source installation to a target installation..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191           

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191